Citation Nr: 1739132	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  15-30 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. A. Abarr, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1962 to April 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a thorough review of the Veteran's claim file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the issues of entitlement to service connection for bilateral hearing loss disability and tinnitus. 

The Board notes that there is a current showing of a hearing loss disability under VA standards.  See 38 C.F.R. § 3.385.  The November 2012 VA examination established that the Veteran currently meets the criteria for hearing loss disability for VA purposes.  That examination also shows a current diagnosis of tinnitus.  Though noise exposure in service was already conceded by the RO in the December 2012 rating decision, the Board finds that the Veteran's allegations are credible with respect to his history of in service noise exposure. 

When the Veteran was afforded a VA examination by an audiologist in November 2012, the examiner found that she could not determine whether the Veteran's current hearing loss disability was related to his military service without resorting to speculation.  The audiologist stated, "Presence/absence of hearing loss pre-dating or occurring during military service cannot be substantiated with these test results" (referring to the whispered voice testing used at the time of his service).  In his Notice of Disagreement, the Veteran stated, "I was stationed next to the 5 inch guns on USS Glacier.  Our ship did many live fire exercises during my tour of duty.   I have had hearing loss and tinnitus since before I was discharged from the Navy.  I distinctly remeber [sic] the Corpsman telling when I was discharged that I had "cracked" ear drums."  Because the whispered voice test is of dubious credibility, the Veteran's hearing test in March 1964 at separation is insufficient to prove that his hearing loss disability did not have his inception in service, especially upon consideration of the Veteran's statements that he experienced hearing loss in service.  Moreover, the absence of hearing loss in service is not determinative of the issue of service connection.  An opinion based on the absence of hearing loss in  service is inadequate.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The examiner here has rendered an opinion essentially around the existence or not, of hearing loss in service.  This opinion is thus inadequate.  Therefore, the Board finds that a new VA medical opinion is needed prior to deciding the issue.

In regards to tinnitus, the Board is required to consider all theories of entitlement reasonably raised by the evidence in a service connection claim.  See Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).  In its August 2017 Informal Hearing Presentation, Veteran's counsel raised a secondary theory of entitlement regarding his tinnitus based on a service connected bilateral hearing loss disability.  As noted above, the issue of service connection for bilateral hearing loss disability  is being remanded.  Considering the secondary service connection claim, the Board finds that the issue of service connection for tinnitus is inextricably intertwined with the hearing loss disability issue and is thus not ripe for appellate consideration.  

Moreover, the record does not contain an opinion with regards to a relationship between the Veteran's hearing loss disability and tinnitus.  One should be obtained.  

Finally, the Veteran stated in his February 2013 Notice of Disagreement that he received treatment from VA facilities in Florida, but these records have not been obtained.  On remand, such records should be obtained and associated with the claim file. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain the Veteran's complete VA treatment records from all indicated sources.  The Board notes that in his Notice of Disagreement, the Veteran states that he has received continuing treatment at the VA Healthcare Center in Cape Coral, Florida, yet there are no such records associated with his file.  All efforts to obtain these records should be clearly documented in the claim file.

2.  The AOJ should schedule the Veteran for an audiological examination to determine the nature and etiology of the claimed bilateral hearing loss disability and tinnitus.  The Veteran's entire claim file and a copy of this Remand should be made available to and reviewed by the examiner in conjunction with the opinion.  All indicated studies should be conducted, and all findings reported in detail.  The examiner should consider all lay statements, including the March 2012 Statement in Support of Claim where the Veteran states, "While my job was storekeeper, my battle station was a JA talker.  This job placed me on the deck of the ship in close proximity to the ships 5 Inch Guns.  This unprotected noise exposure caused my hearing loss and persistent "ringing" in my ears."

Specifically, the new VA examiner is asked to provide an opinion on whether it is at least as likely as not (a 50 percent probability or greater) that any hearing loss disability and tinnitus is etiologically related to the Veteran's active service noise exposure.  

In regards to tinnitus, the examiner is asked to provide an opinion as to whether it is at least as likely as not that the diagnosed tinnitus was caused by or aggravated beyond its natural progression by the hearing loss disability.  

For any opinion given, the examiner must provide a complete rationale, based on examination findings, historical records, and medical principles, for all opinions expressed.  If the examiner determines that the opinion sought cannot be given without resorting to speculation, (to satisfy legal requirements) the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the requisite knowledge or training).  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (in order to rely upon a statement that an opinion cannot be provided without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record).

3.  If upon completion of the above actions the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





